Title: From John Adams to François Adriaan Van der Kemp, 13 July 1801
From: Adams, John
To: Van der Kemp, François Adriaan



Dear Sir
Quincy July 13 1801

Your favour of the 20 of June has been long on its Journey. I cannot recollect, in detail, the particulars of the Conversation you allude to at Mr De Neuvilles.—Capellen de Poll was a noble man by Nature. A frank, manly, generous Soul. Wherever I have met such spirits I have always felt them. Capellen was frequently  with the Reports fabricated by the Anglomanes, representing the affairs of America to be, in a desperate situation. I recollect Some Instances, when he seemed to be in a state of despondency. Upon these occasions I made very light of his fears, contradicted the facts he had heard and denied the Inferences he drew; which sometimes brought on Spirited Arguments between us, but never any coolness. Time always justified me and confuted him, and he was always ready to acknowledge when he was convinced.
You call upon me for a History of my ancient dreams. Prestons Tryal, and How’s Conference, are like long forgotten Reveries to me. There is a printed Tryal of the soldiers—and I wrote a Letter giving an Account of the Conference with on Staten Island: but I knew not how long time it would take me to find it. I never had a home, till now: and my Papers are not arranged.—
of the present Administration I shall say nothing, at present. There is a Report of a Saying of General Charles Lee, in a printed Paper of his, after the Affair of Monmouth, “that the Gentleman you hint at was indeed a Paraxism of Bravery: but he much doubted whether it was a kind of Bravery that would ever be of any use to his Country.” But I know nothing of any Saying or Opinion of General Green respecting this gallant spark.—
I have long ceased to conjecture, and never pretended to prophecy. The Duration of Bonaparte’s Consulate, is the most uncertain of Things.
I should have as soon expected from you a discussion of Bishop Pontoppidan’s Kraken, the Norway Fish half a League long, as of Jefferson’s Mommath.—The natural History of the Giants and the long Lives of the Patriarchs are curious Subjects and would be well worthy of your Investigation, if any Thing was now to be learned, concerning them: but I believe We know all We shall ever know. A Species of Animals large enough to feed upon Live Oaks and Elm Trees as Horses feed on clover, and to eat Cord Wood dry in Winter by the Load at a mouthfull, has nothing in it impossible or incredible: but it seems to me you would not be employed so well in Researches after such a Species as you and I are in manual labour upon your our farms. I delight in Buffon’s facts and his manner of relating them, when he is correct: but his Theories I cannot Admire. What do you make of his “Molecules organniques.”? Are they any thing better than Epicurus’s Atoms? Connected together by their horns and hooks, what keeps the horns and hooks together? Suppose them as Small as you will, they must still be composed of parts and what binds the parts together? I suspect the Chancellor by turning your Attention to such Subjects meant to divert you from some others.
I will endeavour to procure you some Information relative to the Voyage of Mr Grey in the Sloop Washington. At present I know nothing of it, in particular. I am told there is a very intelligent Journal of Captain Joseph Ingraham, lately lost in the Insurgente,. The Journal I hope is not lost.
For forty years past, my head has been too full of schemes for the publick and my heart has Aked too severely all the time to see how little good I could do, to leave me time for any of the curious Inquiries which now engage your Attention. I am therefore the most unqualified man you could have chosen to Assist you. I wish you however much pleasure and success.
I am, with much Esteem, Sir your good friend / and humble servant

John Adams